Citation Nr: 0513666	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  04-02 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for residuals 
of a right hand wound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from March 1966 to January 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating determination 
of a regional office (RO) of the Department of Veterans 
Affairs (VA).  In March 2005, the veteran testified at a 
Board videoconference hearing. 

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


FINDINGS OF FACT

1.  In an August 1977 determination, the RO denied service 
connection for residuals of a right hand wound; the veteran 
was notified of this decision in September 1977 and did not 
appeal.  

2.  Evidence received since the August 1977 decision denying 
service connection for residuals of a right hand wound raises 
a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The August 1977 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).  

2.  Evidence received since the August 1977 rating 
determination is new and material and the veteran's claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By rating decision in August 1977, the RO denied entitlement 
to service connection for a right hand wound.  The veteran 
was advised of this determination in September 1977.  The 
record shows that the veteran failed to file a timely notice 
of disagreement, and the decision became final.  38 U.S.C.A. 
§ 7105(c).  However, a claim which is the subject of a prior 
final determination may be reopened if new and material 
evidence is presented or secured.  38 U.S.C.A. § 5108.  The 
veteran filed a request to reopen in May 2002.  It appears 
that his request was denied by the RO, and the present appeal 
ensued. 

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2004)]. This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated subsequent to this time, his claim will be 
adjudicated by applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, related to an unsubstantiated fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2004).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Evidence available to the RO at the time of the August 1977 
denial consisted of the veteran's service medical records and 
the results of a July 1977 VA examination.  The available 
service records do not reveal any reports or findings of 
shrapnel injury/wound to the right hand.  There were also no 
reports or findings of a shrapnel wound to the right hand at 
the time of the July 1977 VA examination.  In denying service 
connection for residuals of a right hand wound injury, the RO 
noted that the veteran's service medical records revealed 
that he sustained multiple wounds to both lower extremities 
during combat in Vietnam in June 1967.  The RO also observed 
that the July 1977 VA examination found no residuals of a 
right hand wound.  The wording of the August 1977 rating 
decision suggests that the claim may have been denied on the 
basis of a VA examination which showed no residuals of the 
injury, although some language in that decision also suggests 
that the RO may have determined that thee was no injury to 
the right hand.

Regardless of the underlying reason or reasons for the August 
1977 rating decision, after reviewing the record the Board 
finds that new and material evidence has been received. 
Evidence received subsequent to the August 1977 rating 
determination includes a March 1967 telegram from the W. 
Greene, Jr., General USMC Commandant, indicating that the 
veteran had been injured on March 24, 1967, in the vicinity 
of Quang Tri, Republic of Vietnam.  It was noted that he had 
sustained a fragmentation wound to the right hand from a 
hostile mortar round while participating in an operation 
against hostile forces.  His condition and prognosis were 
noted to be good.  He was treated in the field and returned 
to duty.  It appears that this evidence would be new and 
material to the question of whether a right hand injury 
occurred.  

Also added to the record were the results of an August 2002 
VA examination.  At the time of the examination, the veteran 
reported having sustained a shrapnel wound to his right hand 
in 1967 while in Vietnam.  The veteran indicated that he was 
treated in the field by the corpsman who removed a fragment 
and put a bandage on it.  He noted that he continued to serve 
his country in the battlefield.  The veteran had no problems 
for 10 or 12 years until he began to notice that he was 
dropping things and did not have full sensation in his right 
thumb or index finger.  He also reported having an aching 
pain at the base of the thumb and in the index finger.  He 
further noted having a flare-up in the area about twice a 
week that would last all day long.  He stated that the pain 
was only partially relieved by Vicodin.  The veteran 
estimated a 50 percent loss of functional activity with his 
right hand as a baseline and full loss with a flare-up.  
Examination of the right hand failed to reveal any objective 
evidence of pain to palpation or movement.  There was no 
laxity of the joint structures.  Grip and pinch tests 
performed on the left and right hand were comparable.  A 
diagnosis of subjective complaints of pain and reduced 
function of the right hand for the past 12 years, out of 
context with objective findings, was rendered.  

In a February 2005 VA outpatient treatment record, the 
veteran was noted to have a history of injury to his right 
hand due to shrapnel that had since been removed.  The 
veteran reported problems with stiffness, numbness, and pain 
at the right thumb and index finger.  The examiner noted that 
it was unclear if this was due to carpal tunnel syndrome but 
stated that there was some improvement when he used the hand 
splint issued to him.  The veteran was found to be right 
handed and to have a decrease in strength when opening lids 
with that hand.  He also reported dropping things which was 
possibly due to weakness or not being able to tell if he were 
holding it well enough.  Physical examination revealed 
several well healed faded scars with no residual shrapnel.  
The examiner noted that there might be slight muscle mass 
decrease at the thenar eminence on the right, given that that 
was his dominant hand.  The veteran also exhibited some 
decrease in thumb to 5th finger muscle strength.  EMG/NCS 
testing was suggested.  

With regard to the question of whether there is current right 
hand disability related to the injury, the above-mentioned 
medical evidence is not conclusive.  However, the Board finds 
that certain items of new evidence raise the possibility that 
certain right hand symptomatology may be related to the 
injury and as such this evidence is new and material.  

In sum, the veteran's claim has been reopened.  

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA) and implementing regulations.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  However, the Board need not address 
compliance with VCAA at this time as any perceived 
deficiencies will be remedied as a result of the actions 
directed in the following remand section of this decision. 


ORDER

New and material evidence has been received to reopen the 
veteran's claim of service connection for residuals of a 
right hand wound.  To this extent, the appeal is granted 
subject to the directions set forth in the following remand 
section of this decision.  


REMAND

As discussed above, more recent medical records are equivocal 
as to the etiology of certain right hand complaints and 
symptoms.  The Board further observes that in the February 
2005 treatment record, it was noted that EMG/NCS studies were 
going to be ordered.  The results of these tests, if 
performed, have not been associated with the claims folder.  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), VA was deemed 
to have constructive knowledge of certain documents which 
were generated by VA agents or employees.  Id. at 612-13.  If 
those documents predated a Board decision on appeal, were 
within VA's control, and could reasonably be expected to be 
part of the record, then "such documents were, in 
contemplation of law, before the Secretary and the Board and 
should be included in the record." Id. at 613.  If such 
material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).  

Moreover, in view of the medical uncertainty regarding the 
right hand diagnosis and the missing VA records, the Board 
believes it appropriate to afford the veteran another VA 
examination to ascertain the nature and etiology of any 
current right hand disability. 

Accordingly, this matter is REMANDED for the following 
actions:  

1.  The RO should obtain and associate 
with the claims folder the results of any 
EMG/NCS studies which were to be 
conducted according to the February 2005 
VA treatment records.   

2.  The RO should schedule the veteran 
for VA orthopedic and neurological 
examinations to determine the nature and 
etiology of any current right hand 
disorder.  All necessary tests and 
studies should be performed, and all 
findings should be reported in detail.  
Any scars on the right hand should be 
described in terms of area as well as 
impairment.  The claims folder should be 
made available to the examine for review 
in connection with the examination.  The 
examiner should also be advised that the 
veteran did in fact suffer a fragment 
wound to the right hand in Vietnam.  The 
examiner should clearly report all 
orthopedic and/or neurological diagnoses 
related to the right hand.  After 
reviewing the claims file and examining 
the veteran, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50 percent or higher 
degree of probability) that any right 
hand symptoms (orthopedic and/or 
neurological) are related the shrapnel 
wound sustained in service.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the claim remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be remanded to the Board for 
appellate review.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


